Title: John Clarke to Thomas Jefferson, 9 March 1813
From: Clarke, John
To: Jefferson, Thomas


          Sir Powhatan County March 9th 1813.
          I salute you as the Father and the friend of American Independence, and presume to lay before you, my humble sentiments on a subject, which in consideration of its importance to our Country at the present crisis, cannot fail to excite your warmest solicitude. I mean the protection of our coasting-trades between our own States, with our own shipping, and in our own waters. A commerce of the highest interest to the Union (either as it relates to its political, or to its pecuniary concerns.) especially as we now have no other, that we can hope to protect from the grasp of foreign tyrants. And notwithstanding your retirement from the Presidency and chief command of the nation, and that the high office you vacated is filled by an able and enlightened statesman in whom the patriots of our country have full confidence; they still look to you, as their political Father. And though standing on grounds more elevated, than any other American, those to whom you are known, are confident; that you will deign to lend your attention to the sentiments (however humble or unavailing.) of any fellow citizen, when communicated with a desire of rendering service to his country. And although I can scarcely flatter myself with a hope, that any ideas which my feeble mind can suggest, will be productive of benefit: Yet my sentiments, such as they are, upon this interesting subject, I venture with due deference, to submit to your consideration.
          It is known to you Sir, that the lawless depredations, which of late years, have been committed on our foreign commerce: have been the means of inducing great numbers of enterprising citizens of the northern and eastern States, to establish manufactories, for supplying the nation, with such articles of merchandise, as it has long been dependent for, on countries beyond the Atlantic. That those manufactories have now become numerous and extensive, and would probably in a short time be capable of furnishing ample supplies. And although the american people now chiefly rely upon them for such goods as we formerly obtained from Europe. Yet those rising manufactories must fall, without the support of our coasting-trade.
          As the New-England States reap but little advantage from the productions of the soil; a great portion of their people derive their support from the carrying trade, and from their manufactories; they are the owners of most of the shipping of America, and the employment of it affords an excellent nursery for our seamen. But if we suffer our enemy to annihilate our domestic (as well as our foreign) commerce, the only nursery now left for American seamen will be destroyed. And though live-oak, Tar, and Turpentine, are produced in great abundance, in our States of the South, and Hemp, in those of the west: the northern and eastern people cannot obtain those materials so indispensable to our navy, and to their shipping, without the aid of domestic commerce. And notwithstanding their flourishing manufactories of cotton and of flax, might furnish goods made of those articles, equal to the demand:  Yet they cannot obtain supplies of those materials, with which, our Middle, southern, and western States abound, without the aid of the coasting trade. And as that section of the Union in which, extensive manufactories of wool, have been established, does not produce a sufficient quantity, either of the chief material, or of the necessary die-stuff; those articles can only be obtained through the medium of domestic Commerce. Their numerous and extensive manufactories of Iron articles, which now chiefly supply the nation, (and from some of which, more arms for our Army and Navy have been furnished, than from all the other States of the Union together,) are entirely dependent upon the single State of Virginia, for the indispensable article of Coal. Moreover a large portion of the northern and eastern people for the warmth and comfort of their dwellings, are equally dependant on the same State, for the same article, which however, they cannot obtain, if deprived of the coasting trade. And as the New-England people cannot raise wheat sufficient for their own consumption, they are dependant upon the Middle, Southern, and Western States for flour; they are also dependant upon some of them for rice, and often for Indian corn, none of which articles can be obtained by them, except by means of domestic commerce.
          The northern and eastern people, are carriers, and manufacturers; for those of the rest of the Union, who, on their part, furnish them with materials, and employment; each party dependant upon the other; and both, dependant upon our domestic commerce. Which, if protected; the people of the union would suffer but little inconvenience from the loss of our foreign commerce. We should then receive hard-wares, cloathing &c from our own manufactories: in exchange for the productions of our soil, and be no longer under the necessity of sending any raw material, beyond an immence ocean, to be manufactured for us in a foreign country, and then sent back and sold to us at a price enormously enhanced by the profits derived thereon, by the foreign manufacturers and merchants; and also by the freight, insurance, and duties, consequent on the transportation twice over the atlantic. Our people would then be more contented, united, and zealous, in a vigorous prosecution of the war which our enemy has forced upon us. And should it be of long continuance, Our manufactories by the aid of domestic commerce, would be enabled to furnish the implements, Cloathing &c. necessary for our Army and Navy. And with the people united in the support of the war, and furnished with the means of carrying it on effectually, we may calculate with certainty upon a successful retaliation on our enemy, and compel him, without much dificulty: to yield up his possessions in our vicinity, from which he now annoys us with so much facility. By supporting commerce between the States, we should encourage the manufactories of our own nation, and cease to encourage those of Great Brittain which we should soon abandon for ever. The northern and eastern States would then find a market for their manufactures, and employment for their shipping: in the middle and the Southern States; whilst the latter would find amongst the former, the only market now left, for their superabundant products. And the war would produce the good effect of forcing us to become completely independent of Europe.
          What I have said of New-England, in relation to its commerce, manufactories &c. is the result of my own observation, having several times travelled through, and spent many months in, that Country: And one of those tours, I have but recently performed. From those observations I am led to believe it will be difficult, for the people of that part of the Union to subsist without either foreign, or domestic commerce; their ships and their manufactories, being the chief sources of profit, upon which a large portion of them depend. And it is perhaps owing to the knowledge which the British Government possess, relative to their dependent condition; and that they are owners of most of the shipping, and manufactories, of America; that, that, corrupt Government has long been, and no doubt still is, making exertions through secret means, to disaffect our northern and eastern brethren to our Government and its firm and prudent measures; and induce them to make efforts to sever the Union, and throw themselves with their manufactories and shipping, into the arms of England. And although such an event may be but little expected by us, we should recollect, that by her policy, she has induced the people of Spain and Portugal; to throw themselves upon her for protection, and surrender to her, their land and naval forces, and the chief controul of those Countries. And that by a similar policy, she has recently induced Russia, to yield its navy into her hands. But if the American people still cling to the Union and depend upon themselves, as I trust they will; her energies will be directed against our manufactories, and commerce:—these she will endeavour to destroy, in order to obtain markets and employment for her own. It is owing to her manufactories and commerce, that England has risen to her present standing and power; And if she could effect the ruin of the manufactories and commerce of america; she might then hope and expect, that necessity would compel us to depend upon and support, her own. On the accomplishment of that object is staked, all that is dear to the pride and the power of England; Her manufactures and commerce, banished from the continent of Europe, and likewise from America; will be unable to support her. And unless she can compel her enemies, to become her customers, she is undone. Vain, as I trust, will be her efforts, yet to that object, her views are directed;—to that object we may trace the hostile spirit which she has long manifested towards America; Commencing with severe restrictions upon our foreign commerce; then with the plunder of the ships and impressment of our citizens employed in it, until its destruction was accomplished; And finally by bringing on us a war, in which; she aims at the ruin of our manufactories by the destruction of the domestic commerce by which they are supported.
          I consider the destruction of our domestic commerce, as the greatest evil that England could inflict upon us; and one that should be opposed by all the energies of our nation. For which purpose, Our present circumstances seem most pressingly to require; that we should increase our naval force, with all the means in our power;—That the operations of our navy, should be confined to the protection of our coasting trade;—that our privateers should act in conjunction with it,—And that all our merchant vessels capable of rendering assistance to our navy; should be immediately prepared for the purpose, and added thereto. Having some knowledge of the extensive commerce heretofore carried on, by the people of New-York and of the New-England States, with the East-Indies; I doubt not, but that a considerable number of East India ships, (I mean ships formerly employed in that trade) already furnished with ordnance, might be procured from the States eastward of the Hudson; to which might be added, many other vessels, capable of rendering important service. Should it be urged as an objection to the use of merchant ships, that they are too unwieldy or sluggish for the purposes of war; it may be obviated by the recollection; that swarms of privateers issued from our ports immediately after the declaration of war, and notwithstanding they were merchant ships converted into vessels of war; they have made more captures, than the whole american Navy. And as they are the only vessels we can bring to the aid of our navy in any short time; let us put them into service until better ships can be provided. And although our united naval force, should be unable to protect our great length of sea-coast: it might perhaps, by sailing as a convoy with fleets of our vessels engaged in the merchant service, afford protection to our domestic commerce. And should it be inadequate to that object, let us endeavour to obtain from France, (if it can be done without an “entangling alliance” with that nation,) a naval force sufficient to expel from our coasts, the daring plunderers of our commerce, the enslavers of our citizens, and the monopolizers of the freedom of the seas.
          Your goodness will pardon, I trust, this long trespass on your patience, the remarks that have led me to it, are prompted by apprehensions which I cannot repress, when I reflect upon the present aspect of our affairs, and the defenceless state of our domestic commerce.
          Accept venerable Sir, the assurance, of my warmest wishes for your health and happiness; and that your honourable and useful life, may be long extended, with the enjoyment of your country’s love and gratitude.John Clarke
        